         Case 4:16-cv-40053-TSH Document 79 Filed 09/30/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
THE BLACKSTONE HEADWATERS                 )
COALITION, INC.,                          )
                   Plaintiff,             )
                                          )
                                          )
v.                                        )                 CIVIL ACTION
                                          )                 No. 4:16-cv-40053
                                          )
GALLO BUILDERS, INC.,                     )
ARBORETUM VILLAGE, LLC,                   )
STEVEN A. GALLO, and                      )
ROBERT H. GALLO                           )
                        Defandants        )
__________________________________________)


              DECISION AND ORDER ON DEFENANT ON DEFENDANT’S
                    MOTION FOR SUMMARY JUDGMENT AND
                PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                   ON THE ISSUE OF DILIGENT PROSECUTION
                              September 30, 2018

HILLMAN, DJ.
                                          Introduction

       Plaintiff Blackstone Headwaters Coalition, Inc., (“Plaintiff”) a non-profit membership

organization, brings this action against the defendants, Gallo Builders, Inc., Arboretum Village,

LLC, Steven A. Gallo and Robert H. Gallo (“Defendants”). Plaintiff filed its Complaint under

the citizen suit provision of the CWA, 33 U.S.C. § 1365, on May 6, 2016, alleging that

Defendants were violating the CWA at the Site by failing to comply with the United States

Environmental Protection Agency’s National Pollutant Discharge Elimination System

(“NPDES”) General Permit for Discharges from Construction Activities (“CGP”), by regularly

discharged sediment-laden stormwater to tributaries of the Blackstone River
             Case 4:16-cv-40053-TSH Document 79 Filed 09/30/18 Page 2 of 4



        Defandants move for summary judgment, contending that this citizen action is barred

because the state has commenced and is diligently prosecuting the action under comparable state

law. Plaintiff moves for summary judgment, pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1,

that this action is not barred by the “diligent prosecution” provision of Section 309(g)(6)(A)(ii)

of the Federal Clean Water Act (“CWA”), 33 U.S.C. § 1319(g)(6)(A)(ii).

                                             Discussion

        A citizen suit under the Clean Water Act is barred when “a State has commenced and is

diligently prosecuting an action under a State law comparable to” the administrative penalties

subsection of 33 U.S.C. § 1319. See 33 U.S.C. § 1319(g)(6)(A)(ii); see also 33 U.S.C. § 1365(a)

(authorization to commence a citizen suit except as provided in § 1319(g)(6)). As explained by

the First Circuit, “[t]he primary function of the provision for citizen suits is to enable private

parties to assist in enforcement efforts where Federal and State authorities appear unwilling to

act.” North and South Rivers WatershedAss’n, Inc. v. Town of Scituate, 949 F.2d 552, 555 (1st

Cir. 1991); Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49, 62, 108

S.Ct. 376 (1987). (“the bar on citizen suits when governmental enforcement action is under way

suggests that the citizen suit is meant to supplement rather than to supplant governmental

action.”).

        In North and South Rivers, the Court held that a “high degree of deference [should be]

accorded analogous and diligently enforced governmental action.” North and South Rivers

Watershed Ass’n., Inc. 949 F.2d at 557. Diligent prosecution exists and the citizen suit is barred,

even if “violations may continue despite everything reasonably possible being done by the State

and [and defendant] to correct them.” Id. at 558. Instead, where a state order “represents a

substantial, considered and ongoing response to the violation ... the DEP’s enforcement action




                                                  2
          Case 4:16-cv-40053-TSH Document 79 Filed 09/30/18 Page 3 of 4



does in fact represent diligent prosecution.” Id. at 557. The State is entitled to make its own

informed decisions about the best possible remedial measures. “[M]erely because the State may

not be taking the precise action [the plaintiff] wants it to or moving with the alacrity [the

plaintiff] desires does not entitle [the plaintiff] to... relief.” Id. at 558. The diligent prosecution

bar “does not require government prosecution to be far-reaching or zealous,” or to achieve

compliance as quickly as citizens might wish. See Pitroff v. U.S., 2017 WL 3614436, at *6

(D.N.H. Aug. 22, 2017) citing Karr v. Hefner, 475 F.3d 1192, 1197 (10th Cir. 2007).

        The circumstances of this case demonstrate ongoing diligent prosecution. The DEP has

jurisdiction over the Site under the Massachusetts Clean Water Act, the Massachusetts Surface

Water Quality Standards, and the Massachusetts Wetlands Protection Act. Those statutes and the

regulations promulgated thereunder invest the DEP with enforcement powers, which are

specifically administered by the Wetlands Section of the Bureau of Water Resources within the

Central Region of the DEP.

        The DEP has exercised its enforcement powers with respect to the Site. On June 21,

2013, the DEP issued a Unilateral Administrative Order (“UAO”) alleging stormwater violations

from the Site. The UAO set forth specific facts outlining DEP investigatory measures taken in

June of 2013. The UAO further set forth specific obligations required of Arboretum Village,

LLC in order to bring the Site into statutory and regulatory compliance.

        The UAO was timely appealed to the DEP Division of Appeals and Dispute Resolution

pursuant to statute. The UAO and its appeal were prosecuted in accordance with DEP and state

administrative law requirements. The matter was settled by agreement. Arboretum Village, LLC

and the DEP jointly executed an Administrative Consent Order with Penalties on September 5,

2014 and November 4, 2014 respectively (“ACOP”). The ACOP was presented to the




                                                    3
          Case 4:16-cv-40053-TSH Document 79 Filed 09/30/18 Page 4 of 4



administrative law judge for approval. On December 22, 2014, the ACOP was approved and

published by the DEP.

        The ACOP imposed on a series of enforceable obligations on Defendants designed to

bring the Site into compliance and to maintain compliance and promulgated standards to

measure compliance. The ACOP reserved to the MassDEP a full set of enforcement vehicles for

any instances of future non-compliance and contained a penalty provision for any violation. The

DEP executed, adopted and approved the ACOP in November 2014. Further DEP staff has

monitored the Site and has collected data and analysis from the Defendants, from Defendants’

outside engineers and from municipal sources on an ongoing basis since the UAO in June of

2013.

        Because the cumulative actions of the MassDEP forming the basis of a substantial,

considered and ongoing response to the violation, this Court finds that the DEP’s enforcement

action does represent diligent prosecution. See North and South Rivers, 755 F. Supp. at 487.


                                          Conclusion

        Defendants’ Motion for Summary Judgment (Docket No. 68) is granted in part, as to

the issue of diligent prosecution only, and Plaintiff’s Motion for Summary Judgment as to the

issue of diligent prosecution (Docket No. 71) is denied.



SO ORDERED.


                                                    /s/ Timothy S. Hillman
                                                    TIMOTHY S. HILLMAN
                                                    UNITED STATES DISTRICT JUDGE




                                                4
